         Case 2:20-cv-00478-JMG Document 22 Filed 07/08/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

TAMARA WEATHERLY,                         :
             Plaintiff,                   :
                                          :
                  v.                      :                   Civil No. 2:20-cv-00478-JMG
                                          :
CREDIT ONE BANK, N.A.,                    :
                  Defendant.              :
__________________________________________



                                            ORDER

       AND NOW, this 8th day of July, 2021, it having been reported that the issues between the
parties in the above action have been settled and upon Order of the Court pursuant to the provisions
of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is:


ORDERED that the above action is DISMISSED with prejudice, pursuant to the agreement of
counsel without costs.

                                                      Kate Barkman
                                                      Clerk of Court


                                                      By:


                                                      /s/ Brian R. Dixon
                                                      Brian R. Dixon
                                                      Deputy Clerk to Judge John M. Gallagher
